DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kucera (US 2021/0084523 A1), hereinafter referred to as D1, in view of Krendzel et al. (US 2018/0109973 A1), hereinafter referred to as D2.
Regarding claims 1 and 4, D1 discloses a method and system for controlling data transmission by using network slices, which comprises:
a storage unit configured to store a priority of communication flows using flow identifiers, each of a communication flow representing a data forwarding unit and the one or plurality of slice networks (Referring to Figures 1-3, a core network control element or function configured to execute a control of a transmission of a data flow in a communication network, the apparatus comprising means configured to define a quality of service setting for at least one data flow to be transmitted in the communication network, means configured to associate at least one network slice to the at least one data flow to be transmitted, wherein the at least one network slice consists of at least one data transport service using communication resources of the communication network, and means configured to cause a protected delivery of the at least one data flow by using the associated network slice.  See paragraph 0152 and 0011-0023.  A network slice to be created for the transmission of the at least one data flow can be one of a capacity-oriented network slice which gives priority to the amount of data to be transmitted (for example, a set of non-encapsulating UDP flows and standard/asymmetric TCP flows), and a latency-oriented (or latency-aware) network slice which gives priority to a latency of data transmission (for example a set of UDP flows carrying e.g. a LEAP payload (described later)).  See paragraph 0067.  The prior art discloses storing priority associated with the slice for a data traffic flow which corresponds to a priority for forwarding data and the network slice.); and
a forwarding unit configured to forward data transmitted from a core network to a user terminal, according to a priority (Referring to Figures 1-3, means configured to cause a protected delivery of the at least one data flow by using the associated network slice with the associated priority.  See paragraph 0152 and 0011-0023.)
D1 does not disclose a priority table, the priority table storing a priority of communication flows using flow identifiers and a priority of performing a forwarding process of data in units of communication flows or units of sliced networks.
	D2 teaches a network 330 where the flow controller has an interface to a communication path 385 to the management and monitoring control module 390, in addition to interfaces to communication paths 370_1-370_8 for communicating with the various network entities P-GW_1 315, P-GW_2 340, S-GW_1 310, S-GW_2 345, routers 360, L-GW_1 350, and base stations 305_1, 305_2, for configuring data flow specific mappings among the interfaces of the network entities. The flow controller 365 may also send updated flow-context information to one or more of the network entities for handling and routing data flows through the operator network 330. Flow context information (flow identifiers) may include interfaces to be used, a routing path, specific routing procedures for particular interfaces, routing tables for specific network entities, traffic filters, data flow lifetime, data flow priority (equivalent to a priority table, the priority table storing a priority of communication flows using flow identifiers), binding ID for mobility service, and other information for routing information through the operator network 330 (equivalent to priority of performing a forwarding process of data in units, as the flow context information is utilized to forward data in units of a communication flow and comprises an associated priority for the data flows).  See paragraphs 0067-0069.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the prioritization and storage of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to provide flexible data flow paths for data packet through a communication network which preservers Quality of Service for latent sensitive traffic.

	Regarding claim 2, the primary reference further teaches wherein the storage unit associates one or a plurality of communication flows with each of the one or plurality of slice networks, and stores priority for each of the one or plurality of communication flows and the one or the plurality of slice networks, and wherein the forwarding unit refers to the storage unit and performs a forwarding process of a communication flow in order of priority of slice networks and subsequently in order to priority of communication flows in each of the one or plurality of slice networks (Referring to Figures 1-3, [0012] defining the quality of service setting for the at least one data flow (one of the plurality of communication flows) to be transmitted in the communication network may include to set a minimum quality of service on the basis of at least one of requirements of an operator of the communication network, requirements indicated by a user involved in a communication including the transmission of the at least one data flow, requirements indicated by profile settings of an application involved in a communication including the transmission of the at least one data flow, and requirements indicated by configuration data of a network element or function involved in a communication including the transmission of the at least one data flow; [0013] the minimum quality of service may be set for an application involved in the communication including the transmission of the at least one data flow by using at least one of a default application profile, a dynamic operator policy and an on-demand user command; [0014] associating the at least one network slice to the at least one data flow to be transmitted may comprise defining a transport protocol belonging to the at least one network slice, and selecting a network module for implementing a generation of data flow packets to be transmitted in the at least one associated network slice; [0015] the at least one network slice may be a capacity-oriented network slice giving priority (priority for each of the one or more plurality of communication flows and slice networks) of an amount of data to be transmitted, or a latency-oriented network slice giving priority of a latency of data transmission; [0016] the transport protocol belonging to the at least one network slice may be related to at least one of a multi-connectivity service for best-effort capacity aggregation, a multi-connectivity service for quality of service aware capacity aggregation, and a complementary service for asymmetric data routing; [0017] the selected network module for implementing the generation of data flow packets may be provided by a kernel-space service of at least one network element or function involved in a communication including the transmission of the at least one data flow, a user-space function implemented and running in at least one network element or function involved in a communication including the transmission of the at least one data flow, or a kernel-space service of at least one network element or function involved in a communication including the transmission of the at least one data flow and a user-space function implemented and running in the at least one network element or function involved in the communication including the transmission of the at least one data flow; [0018] causing the protected delivery of the at least one data flow by using the associated network slice may comprise isolating slice flows for transmitting the data flow via mutually exclusive resources of the communication network, and allocating resources of the communication network to the at least one network slice for transmitting the data flow (a forwarding process of a communication flow in order of priority of slice networks and subsequently in order to priority of communication flows in each of the one or plurality of slice networks).)
	D1 does not disclose storing in the priority table.
D2 teaches a network 330 where the flow controller has an interface to a communication path 385 to the management and monitoring control module 390, in addition to interfaces to communication paths 370_1-370_8 for communicating with the various network entities P-GW_1 315, P-GW_2 340, S-GW_1 310, S-GW_2 345, routers 360, L-GW_1 350, and base stations 305_1, 305_2, for configuring data flow specific mappings among the interfaces of the network entities. The flow controller 365 may also send updated flow-context information to one or more of the network entities for handling and routing data flows through the operator network 330. Flow context information (flow identifiers) may include interfaces to be used, a routing path, specific routing procedures for particular interfaces, routing tables for specific network entities, traffic filters, data flow lifetime, data flow priority (equivalent to a priority table, the priority table storing a priority of communication flows using flow identifiers), binding ID for mobility service, and other information for routing information through the operator network 330 (equivalent to priority of performing a forwarding process of data in units, as the flow context information is utilized to forward data in units of a communication flow and comprises an associated priority for the data flows).  See paragraphs 0067-0069.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the prioritization and storage of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to provide flexible data flow paths for data packet through a communication network which preservers Quality of Service for latent sensitive traffic.

	Regarding claims 3 and 5, the primary reference further teaches wherein the forwarding unit performs data forwarding to the user terminal by using radio communication, and performs a communication flow forwarding process by performing a scheduling process in a radio section, based on the priority (Referring to Figures 1-3, a new network slicing framework for the control and optimization of data flow traffic characterized by predefined quality-of-service (QoS) requirements is provided which allows to deal with problems like that described above, in particular in connection with future network structures like 5G networks (forwarding to a UE by a radio network and performs communication flow forwarding by performing a scheduling in a radio section, based on priority.)  See paragraphs 0049-0051.)

	Regarding claim 6, D1 does not disclose a priority processing unit configured to derive the priority of performing the forwarding process of data based on the stored priority of communication flows and the stored priority of the one or plurality of slice network; and

a receiving unit configured to receive the communication flows.
D2 teaches a network 330 where the flow controller has an interface to a communication path 385 to the management and monitoring control module 390, in addition to interfaces to communication paths 370_1-370_8 for communicating with the various network entities P-GW_1 315, P-GW_2 340, S-GW_1 310, S-GW_2 345, routers 360, L-GW_1 350, and base stations 305_1, 305_2, for configuring data flow specific mappings among the interfaces of the network entities. The flow controller 365 (a priority processing unit configured to derive the priority of performing the forwarding process of data based on the stored priority of communication flows) may also send updated flow-context information to one or more of the network entities for handling and routing data flows through the operator network 330. Flow context information (flow identifiers) may include interfaces to be used, a routing path, specific routing procedures for particular interfaces, routing tables for specific network entities, traffic filters, data flow lifetime, data flow priority (equivalent to a priority table, the priority table storing a priority of communication flows using flow identifiers), binding ID for mobility service, and other information for routing information through the operator network 330 (equivalent to priority of performing a forwarding process of data in units, as the flow context information is utilized to forward data in units of a communication flow and comprises an associated priority for the data flows).  The data flow is transmitted and received.  See paragraphs 0067-0069
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the prioritization and storage of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to provide flexible data flow paths for data packet through a communication network which preservers Quality of Service for latent sensitive traffic.

Regarding claim 7, D1 does not disclose before the storing, receiving communication flows; and between the storing and the forwarding, deriving the priority of performing the forwarding process of data based on the stored priority of the communication flows and the stored priority of the one or plurality of slice network.
D2 teaches a network 330 where the flow controller has an interface to a communication path 385 to the management and monitoring control module 390, in addition to interfaces to communication paths 370_1-370_8 for communicating with the various network entities P-GW_1 315, P-GW_2 340, S-GW_1 310, S-GW_2 345, routers 360, L-GW_1 350, and base stations 305_1, 305_2, for configuring data flow specific mappings among the interfaces of the network entities. The flow controller 365 (equivalent to before the storing, as additional storing is performed subsequent; thereby before forwarding occurs) may also send updated flow-context information to one or more of the network entities for handling and routing data flows through the operator network 330. Flow context information (flow identifiers) may include interfaces to be used, a routing path, specific routing procedures for particular interfaces, routing tables for specific network entities, traffic filters, data flow lifetime, data flow priority, binding ID for mobility service, and other information for routing information through the operator network 330 (equivalent to priority of performing a forwarding process of data in units, as the flow context information is utilized to forward data in units of a communication flow and comprises an associated priority for the data flows and equivalent to the claimed deriving the priority of performing the forwarding process of data based on the stored priority).  The data flow is transmitted and received.  See paragraphs 0067-0069
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the prioritization and storage of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to provide flexible data flow paths for data packet through a communication network which preservers Quality of Service for latent sensitive traffic.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US20170164349 A1) - allocating resources in a Radio Access Network that includes associating each of a plurality of services with a slice that is allocated a unique set of network resources and transmitting information in the Radio Access Network for at least one of the services using the slice associated with the at least one service.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462